TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00393-CV


Kenneth Johnson and Strunk & Associates L.P., Appellants

v.

Alex Sheshunoff Management Services, L.P., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN201863, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



	Appellants Kenneth Johnson and Strunk & Associates L.P. appeal from a temporary
injunction granted by the district court on June 17, 2002.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(4) (West Supp. 2002). Appellee Alex Sheshunoff Management Services, L.P. moved
to dismiss the appeal, contending that the appeal is moot because on August 15 the district court
rendered a partial summary judgment that, among other things, expressly dissolved the June 17
temporary injunction.  Appellee's certificate of conference states that all attorneys of record have
discussed this matter and agree that the partial summary judgment dissolving the temporary
injunction obviates the need for this appeal.  

	Because the district court dissolved the June 17 temporary injunction, this appeal is
now moot.  See State v. Ruiz Wholesale Co., 901 S.W.2d 772, 775 (Tex. App.--Austin 1995, no
writ).  This Court lacks jurisdiction when an appeal is moot.  Id.  Accordingly, this appeal is
dismissed for want of jurisdiction.


  
					Lee Yeakel, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   October 3, 2002
Do Not Publish